In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 14‐2174 
IN RE: 
      EQUIPMENT ACQUISITION RESOURCES, INC. 
                                                   Debtor. 
WILLIAM A. BRANDT, JR., 
                                       Plaintiff‐Appellant, 

                                   v. 

HORSESHOE HAMMOND, LLC, 
                                                  Defendant‐Appellee. 
 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
            No. 1:12‐cv‐00271 — Edmond E. Chang, Judge. 
                      ____________________ 

    ARGUED SEPTEMBER 22, 2015 — DECIDED OCTOBER 13, 2015 
                  ____________________ 

     Before FLAUM, WILLIAMS, and HAMILTON, Circuit Judges. 
   FLAUM,  Circuit  Judge.  In  this  adversary  proceeding,  Wil‐
liam Brandt, acting as plan administrator for Equipment Ac‐
quisition  Resources  (“EAR”),  seeks  to  avoid  and  recover 
fraudulent transfers made to the Horseshoe Casino (“Horse‐
2                                                         No. 14‐2174 

shoe”). Brandt alleges that EAR made fraudulent transfers to 
Sheldon  Player,  the  original  owner  of  EAR,  and  that  Player 
used  these  funds  at  Horseshoe.  Horseshoe  moved  for  sum‐
mary judgment under the statutory defense of good faith, 11 
U.S.C. § 550(b)(1). The district court granted the motion. On 
appeal,  Brandt  argues  that  the  district  court  erred  in  inter‐
preting and applying § 550(b)(1). Brandt also argues that the 
district  court  improperly  denied  his  motion  to  compel  pro‐
duction  of  documents  related  to  any  investigations  Horse‐
shoe  may  have  made  concerning  Player.  Because  we  con‐
clude that the district court correctly interpreted and applied 
§ 550(b)(1) and that Brandt did not suffer prejudice from the 
denial of his motion to compel, we affirm. 
                           I. Background 
     In  1997,  Player and  his wife, Donna Malone,  established 
EAR.  Under  its  purported  business  model,  EAR  manufac‐
tured  and  refurbished  machinery  used  in  the  high‐
technology  industry.  However,  from  at  least  2005  to  2009, 
EAR engaged in a scheme to defraud its creditors involving 
its financing of equipment. As a result of this scheme, Player 
and  Malone  received  approximately  $17  million  in  fraudu‐
lent transfers from EAR. 
     Initially,  EAR’s  creditors  and  advisors  did  not  detect  the 
scheme.  In  July  2009,  EAR  hired  FTI  Consulting,  a  forensic 
accounting firm, to review its books and records. FTI did not 
uncover  the  fraud  until  September  29,  2009.  Once  EAR’s 
fraud was exposed, the members of EAR’s board and its of‐
ficers  resigned.  EAR’s  shareholders  elected  William  Brandt 
as  the  sole  board  member  and  Chief  Restructuring  Officer. 
On October 23, 2009, EAR filed for Chapter 11 bankruptcy. 
No. 14‐2174                                                          3 

    Before  the  fraud  was  detected,  Player  and  Malone  used 
the fraudulent transfers for their personal benefit. In particu‐
lar, Player and Malone spent large amounts at the Horseshoe 
Casino  in  Hammond,  Indiana.  From  February  2007  to  Au‐
gust  2009,  Player and Malone made  over $8 million in  pay‐
ments  to  Horseshoe.  Player  was  a  frequent  presence  at 
Horseshoe,  at  times  spending  over  fifty  hours  per  week  at 
the casino.  
    Player’s gambling activity at Horseshoe was often erratic. 
In addition to spending large sums at the casino, Player was 
known to “walk with chips.” Walking with chips is the prac‐
tice of leaving a casino with chips rather than cashing them 
in.  Similarly,  Player  was  known  by  the  casino  to  “pass 
chips.” Passing chips is the practice of giving chips to a third 
party  to  cash  in.  Neither  walking  with  chips  nor  passing 
chips is illegal, however, both practices are potentially indic‐
ative  of  “structuring”  transactions  to  avoid  triggering  the 
$10,000 reporting requirement, a federal crime. See 31 U.S.C. 
§ 5324. In total, Brandt alleges that Player passed or walked 
with over $6 million in chips at Horseshoe. 
   Player also made false statements on his Horseshoe credit 
application.  Both  Player  and  Malone  filled  out  Horseshoe 
credit  applications.  Horseshoe  ran  credit  checks  on  Player 
and Malone showing that they had understated their indebt‐
edness  by  over  $2  million.  Although  Horseshoe  knew  that 
Player’s application misrepresented his debt, it still extended 
credit  to  Player.  Gradually,  Horseshoe  increased  Player’s 
credit  line  from  $25,000  to  $450,000.  As  Player’s  credit  line 
increased,  it  exceeded  the  balance  of  Player’s  on‐file  check‐
ing  account.  Player  also  overstated  his  salary  by  more  than 
three times his actual salary and claimed to be the owner of 
4                                                       No. 14‐2174 

EAR even though he was not actually a shareholder of EAR 
at the time. Horseshoe did not try to verify these statements. 
   In  addition  to Player’s claimed  ownership of EAR  in his 
credit  application,  Horseshoe  had  other  reasons  to  believe 
that Player’s money came from EAR. Because Player’s credit 
exceeded  his  personal checking  account balance,  Horseshoe 
kept an EAR account on file as a “reference account.” More‐
over, Player and Malone paid some of their gambling debts 
from  a  bank  account  in  the  name  of  “Donna  Malone  doing 
business  as  EAR.”  Horseshoe  identified  this  account  as  a 
business  account,  yet  nonetheless  accepted  and  deposited 
checks  from  it.  Finally,  one  of  Player’s  on‐file  checking  ac‐
counts listed EAR’s corporate address.  
   After the extent of EAR’s fraud was revealed, Brandt, act‐
ing as the bankruptcy court‐appointed plan administrator of 
EAR,  filed  this  adversary  proceeding  to  avoid  and  recover 
the transfers made to Horseshoe. Brandt seeks to avoid and 
recover  $8,248,000  in  transfers  to  Horseshoe  under  §§ 
544, 548, and 550 of the Bankruptcy Code. 
    During pre‐trial discovery, Brandt filed a motion to com‐
pel  production  of  documents  related  to  any  investigation 
Horseshoe  may  have  performed  regarding  Player’s  gam‐
bling activities. Horseshoe objected to the motion to compel 
under  treasury  regulation  31  C.F.R.  §  1021.320(e).  Section 
1021.320 governs Suspicious Activity Reports (SARs), which 
are filed by financial institutions, including casinos, to detect 
money  laundering  and  other  violations  of  the  Bank  Secrecy 
Act.  Subsection  (e)  requires  the  confidentiality  of  a  “SAR, 
and  any  information  that  would  reveal  the  existence  of  a 
SAR ….” § 1021.320(e); see also 12 C.F.R. § 21.11(k) (imposing 
the same requirement on banks). 
No. 14‐2174                                                           5 

    At a  status  hearing on the motion to compel, Horseshoe 
claimed  that  all  investigatory  documents  (if  any)  were  pro‐
tected  by  the  regulation.  The  district  court  judge  asked 
Brandt’s counsel to leave the courtroom, which he did with‐
out  objection.  The  district  court  then  engaged  in  an  ex  parte 
discussion under seal with Horseshoe’s counsel. Afterwards, 
the  district  court  ordered  an  ex  parte  filing  by  Horseshoe, 
which  was  also  inaccessible  to  Brandt.  After  this  filing,  the 
district  court  ordered  another  ex  parte  filing  by  Horseshoe. 
Although  Brandt  was  permitted  to  dispute  the  appropriate 
legal standard for confidentiality under § 1021.320(e), he was 
not allowed to inspect the ex parte factual declarations. At no 
point did Brandt object to any of these procedures. 
   On  October  16,  2012,  the  district  court  denied  Brandt’s 
motion  to  compel.  The  court  informed  Brandt  that  it  had 
made  a  factual  determination  based  on  Horseshoe’s  initial 
and  supplemental  ex  parte  filings.  After  Brandt’s  counsel 
asked for a further explanation, the district court responded 
that  Brandt  “basically  won  on  the  legal  standard”  but  that 
“even applying that standard … the motion is appropriately 
denied.” 
   On August  23,  2013,  Horseshoe  filed  a  motion  for  sum‐
mary  judgment  seeking  dismissal  of  all  three  counts  of 
Brandt’s complaint under the § 550(b)(1) good faith defense, 
arguing it had acted without knowledge of the fraud at EAR. 
    On  May  15,  2014,  the  district  court  granted  Horseshoe’s 
motion  for  summary  judgment  on  all  counts.  The  district 
court  found  that  Horseshoe  accepted  the  transfers  without 
knowledge  of  the  fraud  at  EAR  and  that  Horseshoe  could 
not have uncovered the fraud even if it had investigated. As 
a result, the court concluded that a reasonable jury must find 
6                                                            No. 14‐2174 

that Horseshoe took transfers from Player in good faith and 
without knowledge of the fraud. 
    In this appeal, Brandt argues that the district court erred 
by (1)  granting  summary  judgment to Horseshoe under the 
good faith defense, § 550(b)(1); and (2) denying Brandt’s mo‐
tion  to  compel  based  on  ex  parte  communications  with 
Horseshoe’s counsel. 
                            II. Discussion 
    Brandt  seeks  to  avoid  and  recover  transfers  made  to 
Horseshoe. In order to succeed, Brandt  must prove that the 
transfers  are  voidable under  §  544  or  §  548 and  recoverable 
under § 550 of the Bankruptcy Code. In general, transfers are 
voidable  if  they  were  made  with  intent  to  hinder,  delay,  or 
defraud  creditors  or  if  the  debtor  was  under  financial  dis‐
tress at the time of the transfer. See § 548(a)(1).  
    Transfers that are voidable are generally recoverable un‐
der § 550. Section 550 permits a trustee to recover any trans‐
fer avoided to an “initial transferee” or to “any immediate or 
mediate transferee of such initial transferee.” § 550(a). How‐
ever, § 550(b)(1) provides a defense to recovery: 
       (b)  The  trustee  may  not  recover  under  sec‐
                 tion (a)(2) of this section from— 
       (1)  a  transferee  that  takes  for  value,  including 
                 satisfaction  or  securing  of  a  present  or 
                 antecedent debt, in good faith, and without 
                 knowledge  of  the  voidability  of  the  transfer 
                 avoided; 
§  550(b)(1)  (emphasis  added).  Therefore,  this  “good  faith” 
defense applies if the transferee: (1) is an immediate or me‐
diate  transferee  under  §  550(a)(2);  (2)  took  the  transfers  for 
No. 14‐2174                                                         7 

value; (3) took the transfers “in good faith;” and (4) took the 
transfers “without knowledge of the voidability of the trans‐
fer avoided.” Id.  
    The  parties  do  not  dispute  that  Horseshoe  satisfies  the 
first and second elements of this defense. At issue is whether 
Horseshoe  took  the  transfers  “in  good  faith”  and  “without 
knowledge of the voidability of the transfer avoided.”  
    This  Court  reviews  a  district  court’s  grant  of  summary 
judgment de novo. Conley v. Birch, 796 F.3d 742, 746 (7th Cir. 
2015).  In  deciding  a  motion  for  summary  judgment,  this 
Court must examine the record in the light most favorable to 
the  nonmoving  party,  in  this  case,  Brandt.  Id.  Summary 
judgment is appropriate if there is no genuine dispute of ma‐
terial  fact  and  the  nonmoving  party  is  entitled  to  judgment 
as a matter of law. Id. 
   A. Without Knowledge 
    Turning  first  to  whether  Horseshoe  took  the  transfers 
“without  knowledge,”  this  Court  previously  examined  this 
requirement  in  Bonded  Financial  Services,  Inc.  v.  European 
American  Bank,  838  F.2d  890  (7th  Cir.  1988).  In  Bonded,  the 
debtor, Bonded Financial Services, sent the European Ameri‐
can Bank a transfer of $200,000 with instructions to deposit it 
in the account of one of Bonded’s executives, Mike Ryan. Af‐
ter it did this, Ryan instructed the bank to use the amount to 
reduce  an  outstanding  loan  he  had  with  the  bank.  Once 
again,  the  bank  did  as  instructed.  A  month  later,  Bonded 
filed for bankruptcy.  Bonded’s trustee sought to  recover the 
$200,000 transferred from Bonded to the bank via Ryan as a 
fraudulent  transfer.  The  bank  asserted  §  550(b)(1)  as  a  de‐
fense. 
8                                                         No. 14‐2174 

    The  Bonded  Court  found  that  §  550(b)(1)  codified  an  im‐
puted knowledge or inquiry notice standard. 838 F.2d at 898. 
Accordingly,  knowledge  in  §  550(b)(1)  means  less  than 
“complete  understanding  of  the  facts  and  receipt  of  a  law‐
yer’s opinion that such a transfer is voidable ….” Id. Never‐
theless, inquiry notice must be sufficient to enable the party 
to have gained actual knowledge by inquiring. If a reasona‐
ble inquiry would not have led to actual knowledge of void‐
ability, a court cannot impute knowledge. Id. (“Since the in‐
quiry would have turned up nothing pertinent to voidability, 
the  Bank’s  failure  to  make  it  does  not  permit  a  court  to  at‐
tribute to it the necessary knowledge.”). 
     Applying  this  interpretation  to  the  facts  in  Bonded,  this 
Court held that § 550(b)(1) applied to the transfer from Ryan 
to  the  Bank  because  the  Bank  acted  without  knowledge.  Id. 
The  Court  noted  that  “[n]othing  in  the  record  of  this  case 
suggests  that  the  Bank  knew  of  Bonded’s  financial  peril  or 
Ryan’s  plan.”  Id.  Moreover,  we  declined  to  impute  any 
knowledge  to  the  bank  because  even  if  it  had  made  a  rea‐
sonable inquiry into the transfer, the bank would have only 
learned  “that  the  instrument  was  authorized  by  the  appro‐
priate  corporate  officials.”  Id.  Consequently,  the  inquiry 
would not have revealed that the transaction was voidable. 
     In the case at hand, the parties disagree over how exactly 
to  apply  Bonded  to  a  two‐step  transaction.  Here,  the  money 
flowed from EAR to Player and Malone as a result of fraud 
and  then  to  Horseshoe.  Section  550(b)(1)  provides  that  the 
transferee must act “without knowledge of the voidability of 
the  transfer  avoided.”  §  550(b)(1)  (emphasis  added).  Brandt 
contends  that  “the  transfer  avoided”  refers  to  the  entire 
chain—from  EAR,  to  Player  and  Malone,  to  Horseshoe.  We 
No. 14‐2174                                                           9 

disagree. The statute and our case law reveal that “the trans‐
fer avoided” refers only to the first transfer from the debtor 
to  initial  transferee,  in  this  case,  from  EAR  to  Player  and 
Malone. 
    First, the language of § 550(b)(1) supports this interpreta‐
tion.  The  phrase  “the  transfer  avoided”  in  §  550(b)(1)  refers 
back  to  the  transfer  described  in  §  550(a).  Section  550(a),  in 
turn, explicitly refers to this transfer as the transfer avoided 
under § 544 or § 548. Section 548 makes clear that this trans‐
fer is only the transfer from the debtor to the initial transfer‐
ee.  See  § 548  (“The  trustee  may  avoid  any  transfer  …  if  the 
debtor  voluntarily  or  involuntarily  made  such  transfer  ….” 
(emphasis added)). In other words, the statutory context lim‐
its “the transfer avoided” to the transfer between the debtor 
and the initial transferee. Indeed, it is only the transfer from 
the  debtor  to  the  initial  transferee  that  is  avoided  under 
§ 548.  Subsequent  transfers  are  not  avoided  under  § 548, 
they are recovered under § 550. 
     Second,  our  reasoning  in  Bonded  supports  this  reading. 
Bonded’s analysis focused on what the bank knew about the 
transfer  from  the  debtor,  Bonded,  to  the  initial  transferee, 
Ryan.  In  particular,  we  concluded  that  the  bank  did  not 
know  that  the  transfer  was  voidable  because  it  had  no 
knowledge  of  “Bonded’s  financial  peril  or  Ryan’s  plan.” 
Bonded, 838 F.3d at 898. The circumstances did “not hint at a 
fraudulent conveyance by a firm on the brink of insolvency” 
and  “the  Bank  had  no  reason  to  think  Ryan  an  embezzler.” 
Id.  As  in  Bonded,  our  analysis  here  must  focus  on  what 
Horseshoe knew about the first link in the chain, from EAR 
to Player and Malone.  
10                                                        No. 14‐2174 

    The economic justification underpinning fraudulent con‐
veyance law also supports this interpretation. In Bonded, we 
explained  that  fraudulent  conveyance  law  saves  creditors 
monitoring  costs  by  protecting  them  against  last‐minute 
diminutions  in  their  debtors’  assets.  Id.  at  892.  Yet,  we 
acknowledged  that  there  are  limits  on  the  pursuit  of  trans‐
fers  and  there  remains  an  important  role  for  creditors  to 
monitor debtors:  
        If the recipient of a fraudulent conveyance uses 
        the money to buy a Rolls Royce, the auto deal‐
        er  need  not  return  the  money  to  the  bankrupt 
        even if the trustee can identify the serial num‐
        bers  on  the  bills.  The  misfortune  of  the  firm’s 
        creditors  is  not  a  good  reason  to  mulct  the 
        dealer, who gave value for the money and was 
        in  no  position  to  monitor  the  debtor.  Some 
        monitoring  is  both  inevitable  and  desirable, 
        and the creditors are in a better position to car‐
        ry  out  this  task  than  are  auto  dealers  and  the 
        many  others  with  whom  the  firm’s  transferees 
        may deal. 
Id.  
     Since  §  550  should  efficiently  allocate  monitoring  costs 
between creditors and transferees, it makes sense to provide 
a  defense  to  liability  for  subsequent  transferees  who  act 
without knowledge of the fraudulent transfer from the debt‐
or.  Horseshoe,  like  the  Rolls  Royce  dealer,  is  a  subsequent 
transferee. Compared with the creditors, Horseshoe is a less‐
er  monitor  of the debtor, EAR. Therefore, unless  Horseshoe 
had some reason to know that it was receiving funds result‐
No. 14‐2174                                                         11 

ing  from  a  fraudulent  transfer,  it  should  not  be  liable  to 
EAR’s creditors. 
    Applying  this  standard,  the  undisputed  facts  show  that 
Horseshoe  acted  “without  knowledge  of  the  voidability  of 
the  transfer  avoided.”  Both  parties  agree  that  Horseshoe 
lacked  actual  knowledge  that  the  transfers  from  EAR  to 
Player and Malone were voidable. That is, Horseshoe had no 
actual knowledge that the transfers arose from fraud at EAR 
or that EAR was under financial distress.  
     Brandt,  however,  argues  that  Horseshoe  was  on  inquiry 
notice  that  these  transfers  were  voidable.  Brandt  points  to 
various  “red  flags,”  which  he  claims  should  have  alerted 
Horseshoe that it was receiving fraudulent transfers. Specifi‐
cally,  Horseshoe  knew  about  Player’s  erratic  gambling  hab‐
its,  including  walking  with  and  passing  chips,  that  Player 
made  false  statements  on  his  credit  application,  and  that 
Player received his money from EAR.  
   We are not convinced that these red flags are sufficient to 
impose  a  duty  on  Horseshoe  to  investigate  transfers  from 
EAR  to  Player.  Most  of  these  red  flags  only  relate  to  Player 
and  lack  a  clear  connection  to  EAR.  Even  Brandt’s  own  ex‐
perts testified that nothing about Player’s gambling activities 
would have alerted Horseshoe to EAR’s fraud.  
   Although  Horseshoe  had  some  indication  that  Player’s 
money came from EAR, it had no reason to suspect that this 
money  was  obtained  by  fraud.  Player  claimed  to  be  the 
owner of EAR and so the fact that Player’s money came from 
EAR  would  not  have  been  of  special  significance  to  Horse‐
shoe. As we said in Bonded, a transfer of money from a com‐
pany  to  one  of  its  executives  “does  not  hint  at  a  fraudulent 
12                                                       No. 14‐2174 

conveyance  by  a  firm  on  the  brink  of  insolvency  ….”  838 
F.3d at 898. 
    Regardless,  even if  Horseshoe had investigated, it is  un‐
likely—in  fact,  virtually  impossible—that  Horseshoe  would 
have uncovered the fraud or EAR’s financial distress. As this 
Court  stated  in  Bonded,  when  a  subsequent  transferee’s  rea‐
sonable inquiry “would have turned up nothing pertinent to 
voidability, the [transferee’s] failure to make it does not per‐
mit  a  court  to  attribute  to  it  the  necessary  knowledge.”  Id. 
Even assuming that Horseshoe was put on inquiry notice of 
a  fraudulent  transfer,  a  reasonable  inquiry  would  have 
turned  up  nothing  indicating  that  the  transfers  were  voida‐
ble. At the time of these transfers, EAR’s creditors and advi‐
sors, who had complete access to EAR’s books and records, 
were unaware of the ongoing fraud and financial distress. It 
took FTI Consulting, a forensic accounting firm, nearly three 
months to discover the fraud. Horseshoe knew that Player’s 
funds might have come from EAR, but § 550(b)(1) and Bond‐
ed make clear that knowledge of the transfers’ origin is insuf‐
ficient. Therefore, the district court correctly determined that 
a reasonable jury would find that Horseshoe acted “without 
knowledge of the voidability of the transfer avoided.” 
      B. Good Faith 
    Brandt  also  argues  that  the  district  court  erred  by  not 
separately  considering  whether  Horseshoe  acted  “in  good 
faith.” In Bonded, this Court expressly reserved the question 
of  whether  good  faith  operated  as  a  discrete  requirement 
from  “without  knowledge.”  838  F.3d  at  897.  But  the  Court 
noted  that  “the  recipient  of  a  voidable  transfer  may  lack 
good  faith  if  he  possessed  enough  knowledge  of  the  events 
to induce a reasonable person to investigate.” Id. at 897–98.  
No. 14‐2174                                                      13 

    The district court declined to analyze good faith separate‐
ly from “without knowledge.” The court reasoned that even 
if the two elements were considered separately, good faith is 
satisfied  because  Horseshoe  could  not  have  known  about 
EAR’s fraud or financial distress. 
    On appeal, Brandt argues that the district court erred by 
not  separately  considering  good  faith.  In  doing  so,  Brandt 
asks  this  Court  to  adopt  a  standard  of  good  faith  distinct 
from without knowledge. In particular, Brandt contends that 
Horseshoe  did  not  act  in  good  faith  by  extending  credit  to 
Player  despite  misrepresentations  on  his  credit  application, 
continuing to do business with Player even though his activ‐
ities  suggested  he  was  laundering  money  through  the  casi‐
no, and accepting funds from a checking account that Horse‐
shoe believed to be an EAR business account. To support his 
reading,  Brandt  points  to  the  legislative  history  of 
§ 550(b)(1), which states that: 
       The phrase “good faith” in [§ 550(b)] is intend‐
       ed to prevent a transferee from whom the trus‐
       tee  could  recover  from  transferring  the  recov‐
       erable  property  to  an  innocent  transferee,  and 
       receiving  a  transfer  from  him,  that  is,  “wash‐
       ing” the transaction through an innocent third 
       party. In order for the transferee to be excepted 
       from  liability  …  he  himself  must  be  a  good 
       faith transferee.  
H.R. Rep. No. 95‐595, at 376 (1977); S. Rep. No. 95‐989, at 90 
(1978), reprinted in 1978 U.S.C.C.A.N. 5787, 5876. Brandt seiz‐
es on the reference to “washing” a transaction to argue that 
Player used Horseshoe to “wash” his fraudulently obtained 
assets, and thus Horseshoe did not act in good faith.  
14                                                      No. 14‐2174 

   However,  this  interpretation  takes  the  reference  to 
“washing”  out  of  context.  The  legislative  history  states  that 
“good faith” prevents a transferee from escaping liability by 
“washing”  the  transaction  through  an  innocent  third  party. 
Here, Horseshoe is the innocent third party, not the money‐
washing  transferee.  In  contrast,  Player,  who  allegedly  laun‐
dered  his  money  through  Horseshoe,  would  seem  to  lack 
good faith under this interpretation. 
    Still,  without  pointing  to  any  other  authority,  Brandt  in‐
vites  this  Court  to  embrace  a  different  definition  of  good 
faith, one that excludes Horseshoe’s conduct. We decline this 
invitation.  Horseshoe  had  no  way  of  knowing  the  transac‐
tions  from  EAR  to  Player  were  voidable,  and  thus,  was  not 
closing its eyes to the creditors’ plight. There is no indication 
that  any  alleged  lack  of  diligence  was  the  product  of  bad 
faith. In sum, a reasonable jury would conclude that Horse‐
shoe  acted  “in  good  faith  and  without  knowledge  of  the 
voidability of the transfer avoided.” Hence, the district court 
properly granted summary judgment in favor of Horseshoe. 
      C. The Motion to Compel 
    Brandt also asks this Court to reverse summary judgment 
because the district court denied his motion to compel. Dur‐
ing pre‐trial discovery, Brandt moved to compel production 
of  documents  from  Horseshoe  relating  to  any  investigation 
into  Player’s  gambling  activities.  Horseshoe  opposed  the 
motion under § 1021.320(e), which requires the confidentiali‐
ty of SARs and information revealing the existence of a SAR. 
Horseshoe  claimed  that  all  investigatory  documents,  if  any, 
were  protected under the  regulation.  The district court  ulti‐
mately  agreed  with  Horseshoe  and  denied  Brandt’s  motion 
to compel. In deciding the motion, the district court relied on 
No. 14‐2174                                                          15 

a number of ex parte under seal communications with Horse‐
shoe’s counsel.  
    First,  Brandt  argues  that  the  district  court’s  decision  im‐
properly relied on ex parte communications with Horseshoe’s 
counsel, depriving him of a full and fair hearing in violation 
of  his  due  process  rights.  This  argument  is  waived.  Brandt 
never raised an objection to the district court’s use of ex parte 
communications.  See  A.  Bauer  Mech.,  Inc.  v.  Joint  Arbitration 
Bd.  of  the  Plumbing  Contractors’  Ass’n,  562  F.3d  784,  792  (7th 
Cir. 2009) (holding that due process arguments are waived if 
not  raised  before  the  district  court).  Brandt  claims  that  he 
never had an opportunity to object, but the record reflects a 
different  story.  At  every  step  of  the  way,  Brandt  was  in‐
formed of the ex parte procedures and had an opportunity to 
object to them. In fact, after the district court made its ruling 
on  the  motion  to  compel,  Brandt  even  stated  that  he  was 
“not really asking for reconsideration ….” Therefore, this ar‐
gument is waived, and we need not address it. 
    Second, Brandt argues that the district court should have 
granted  the  motion  to  compel  and  required  Horseshoe  to 
turn over all documents related to any investigation of Play‐
er. Brandt is forced to make this argument in the dark, as the 
ex parte communications are still under seal and inaccessible 
to  him. According  to  Brandt,  under  the  correct  legal  stand‐
ard, the motion to compel should have been granted. How‐
ever, the motion only pertains to Horseshoe’s investigations 
into  Player.  Even  assuming  the  confidentiality  requirement 
does not apply, these documents, if any, have nothing to do 
with  EAR’s  fraud  or  financial  distress. At most,  they  would 
have shown that Player was laundering money through the 
casino, but not that Player obtained the money by perpetrat‐
16                                                       No. 14‐2174 

ing a fraud against EAR’s creditors. In other words, the mo‐
tion  to compel  could not  have revealed that Horseshoe had 
knowledge  of  the  voidability  of  the  transfers  or  acted  with‐
out good faith. As a result, assuming arguendo that the dis‐
trict court did err by denying the motion to compel, Brandt 
did  not  suffer  any  prejudice.  e360  Insight,  Inc.  v.  Spamhaus 
Project, 658 F.3d 637, 644 (7th Cir. 2011) (“[W]e will not grant 
any  relief  ‘absent  a  clear  showing  that  the  denial  of  discov‐
ery  resulted  in  actual  and  substantial  prejudice.’”  (quoting 
Searls v. Glasser, 64 F.3d 1061, 1068 (7th Cir. 1995))). Because 
Brandt  cannot  demonstrate  that  he  suffered  any  prejudice, 
we affirm the denial of the motion to compel. 
                          III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court.